DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-2, 4-6, 11, 13, 17, 21- 23, 28-29, 31-32, 34-36, 39, and Species (A), decrosslinking, protonating, and esterifying, as exemplified in claims 1-2, 4-6, 11, 13, 17, 21-23, 39 in the reply filed on 11/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

However, claims 1-2, 4-6, 11, 13, 17, 21- 23, 28-29, 31-32, 34-36, 39 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of Groups I and II and the species restriction, as set forth in the Office action mailed on 9/20/2022, is hereby withdrawn and all the claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 has a period after H2SO4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara (US 2003/0114621).
Kasahara teaches adhesives (abstract) and provides an example of a polyacrylate derived from 2-ethylhexyl acrylate (Table 1). This has the same structure derived from claim 1 of a polyacrylate that has been esterified. 
It is noted that claim 25 is recited in the product-by-process format by use of the language, “prepared by the method of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zirnite (US  3,677,788).
Zirnite teaches pressure sensitive adhesives (col. 2, 16) where the binder includes ethylhexyl acrylate copolymers and isooctyl acrylate copolymers (col. 3, ln. 48-64).
It is noted that claim 25 is recited in the product-by-process format by use of the language, “prepared by the method of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Allowable Subject Matter
Claims 1-2, 4-6, 11, 13, 17, 21- 23, 28-29, 31-32, 34-36, 39 are allowed.
Claim 1 recites a process of providing a solution of a sodium polyacrylate based superabsorbent polymer, decrosslinking the polymer, optionally sonicating, protonating and esterifying the polymer to provide a pressure sensitive adhesive.
Claim 28 recites a process of providing a sodium polyacrylate based superabsorbent polymer and contacting the polymer with an alcohol in the presence of an acid to provide a pressure sensitive adhesive.
Claims 2, 4-6, 11, 13, 17, 21- 23, 29, 31-32, 34-36, 39 depend from claims 1 and 28 and therefore contain the same subject matter.
Relevant prior art includes Maehara (US 7,291,679), Rudolph (US 2012/0302445), Zhang (US 2014/0230322), Kesavan (US US 2010/0204068-A1), Konishi (EP 3238840), and Konishi (US 2020/0149220).
Maehara teaches a process for removing linking bond between addition polymers. Rudolph teaches recycling superabsorbent fines by adding additional monomers. Zhang teaches a process for disposing and recycling diapers by using the superabsorbent material in agriculture. Kesavan teaches depolymerizing polymers including polyacrylates during a biocide treatment with a phosphonium salt in oilfield fluids. Konishi ‘840 teaches a method of recycling absorbent articles by treating with ozone and microbial decomposition and collecting electric power. Konishi ‘220 teaches a process for producing recycled fibers by removing superabsorbent polymers from the fibers. None of the cited prior art teach the claimed processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764